Citation Nr: 1104440	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  09-43 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Entitlement to a compensable evaluation for service-connected 
bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1982.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.

In October 2010, the Veteran testified in a Videoconference 
hearing before the undersigned Veterans Law Judge.  A copy of the 
hearing transcript is associated with the claims file.

The issue of entitlement to service connection for an acquired 
psychiatric disorder, to include depression is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran failed to attend his VA audiology examination 
scheduled in March 2010 without good cause shown.

2.  Based on the evidence of record, the Veteran's bilateral 
hearing loss does not warrant a compensable disability rating 
under the applicable rating criteria.




CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85 Diagnostic Code 6100 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function, will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
concerning VA benefits, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the Board 
has considered the determinations in Fenderson v. West, 12 Vet. 
App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505, 509 
(2007), and whether the veteran is entitled to an increased 
evaluation for separate periods based on the facts found during 
the appeal period.  In Fenderson, the U.S. Court of Appeals for 
Veterans Claims (Court) held that evidence to be considered in 
the appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of the 
disorder.  In that decision, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed with, 
it was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period.  Id. at 126.  Hart appears to extend Fenderson 
to all increased evaluation claims.

The basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life, including 
employment.  38 C.F.R. § 4.10.

Service connection for bilateral hearing loss was granted in an 
April 2009 rating decision.  A noncompensable disability rating 
was assigned under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).

38 C.F.R. § 4.85, Diagnostic Code 6100 sets out the criteria for 
evaluating hearing impairment using puretone threshold averages 
and speech discrimination scores.  Numeric designations are 
assigned based upon mechanical use of tables found in 38 C.F.R. § 
4.85; there is no room for subjective interpretation.  See 
Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability 
evaluations range from noncompensable to 100 percent based on 
organic impairment of hearing acuity, as measured by controlled 
speech discrimination tests in conjunction with the average 
hearing threshold, and as measured by puretone audiometric tests 
in the frequencies 1000, 2000, 3000, 4000 cycles per second.

The rating criteria for hearing loss establish 11 auditory acuity 
levels designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.  The rows in 
Table VI (38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The columns in Table VI represent nine 
categories of decibel loss based on the puretone audiometry test.

The numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the row appropriate 
for the percentage of discrimination and the column appropriate 
to the puretone decibel loss.

The percentage disability evaluation is found from Table VII (38 
C.F.R. § 4.85) by intersecting the row appropriate for the 
numeric designation for the ear having the better hearing acuity 
and the column appropriate to the numeric designation level for 
the ear having the poorer hearing acuity.  For example, if the 
better ear has a numeric designation Level of "V" and the 
poorer ear has a numeric designation Level of "VII," the 
percentage evaluation is 30 percent.  38 C.F.R. § 4.85(b), 4.87.

In addition, under 38 C.F.R. § 4.86(a), when the puretone 
threshold at each of the four specified frequencies, 1000, 2000, 
3000, and 4000 hertz (Hz), is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.

Under 38 C.F.R. § 4.86(b), when the puretone threshold is 30 
decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIA, whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear will 
be evaluated separately.

The Veteran was scheduled for a VA examination of his current 
hearing loss in January 2010.  In February 2010, the Veteran's 
representative indicated that the Veteran could not attend his 
scheduled Decision Review Officer (DRO) hearing as he was 
incarcerated at the time.  Ostensibly, this reason also applied 
to the Veteran's inability to attend the VA examination in 
January 2010.

As a result, the Veteran was rescheduled for a VA examination in 
March 2010.  He failed to appear for this examination as well.  
No explanation has been submitted for his failure to appear.

When entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a claimant, 
without good cause, fails to report for such examination, the 
claim shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655(a), (b) (2010).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the claimant or 
the death of an immediate family member.  38 C.F.R. § 3.655(a). 

Since the last VA examination in March 2009, the Veteran has 
failed to provide any additional evidence to support his claim 
for an increased rating, with the exception of his lay statements 
during the October 2010 Videoconference hearing before the 
undersigned.  Indeed, these statements are absent for any 
favorable evidence to the Veteran with respect to the applicable, 
objective, rating criteria.  In fact, the Veteran indicated at 
hearing that his hearing loss had not become worse since the last 
VA examination. 

Under 38 C.F.R. § 3.655(b), the claim must be denied in light of 
the failure of the Veteran to attend a VA examination in this 
increased rating claim.

In any event, even if the Board decided the Veteran's claim based 
on the evidence of record, there is no basis to grant this claim.  
Simply stated, the Board finds that the post-service medical 
records provide evidence against his claim, failing to indicate 
that the higher criteria is met.  Therefore, the Board cannot 
find that an evaluation in excess of 0 percent disabling is 
warranted.

Most recently, the Veteran underwent a VA audiology examination 
in March 2009.  The results in decibels for his left and right 
ears are as follows: 




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
40
60
65
70
58.75
LEFT
40
45
55
50
47.5

Rating the Veteran's hearing disorder using the puretone averages 
noted on the March 2009 audiological examination report would 
also not result in a compensable rating.  The Veteran's puretone 
averages for his right and left ears were 58.75 and 47.5 
decibels, respectively.  Speech discrimination for his right and 
left ears were 96 and 98 percent, respectively.  None of the 
audiometric test results fell into one of the exceptional 
patterns of hearing loss stated in 38 C.F.R. § 4.86.

In short, application of Table VI results in an assignment of 
Roman Numeral II for the right ear and Roman Numeral I for the 
left ear.  Application of Table VII results in a "0" percent or 
non-compensable evaluation under 38 C.F.R. § 4.85.  Accordingly, 
the Veteran's bilateral hearing loss does not warrant a 
compensable rating.

The Board has also considered an extraschedular evaluation under 
the provisions of 38 C.F.R. § 3.321(b)(1) and determined referral 
for extraschedular consideration is not warranted in this case.

Ratings have been assigned that contemplate the disability and 
symptomatology of each manifestation of the Veteran's disability 
resulting from bilateral hearing loss.  There are no 
manifestations of the Veteran's disability that have not been 
contemplated by the rating schedule and an adequate evaluation 
was assigned based on evidence showing the symptomatology and/or 
disability.  Without giving the Veteran the benefit of all doubt, 
the current findings could not be justified.  Therefore, no 
referral for extraschedular consideration is required and no 
further analysis is in order.

The Board does not find evidence that the rating assigned for the 
Veteran's hearing loss should be increased for any other separate 
period based on the facts found during the entire appeal period.  
The evidence of record supports the conclusion that the Veteran 
is not entitled to additional increased compensation during any 
time within the appeal period.  As such, the claim must be 
denied.  The evidence in this case is not so evenly balanced as 
to allow application of the benefit-of-the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2010).


Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in January 2009 and 
May 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In Vazquez-Flores v. Peake, 22 Vet App. 137 (2008), the Court 
held that more specific notice was necessary for an increased 
rating claim, to include providing the applicable rating 
criteria.  However, Vazquez-Flores was overruled, in part, 
eliminating the requirement that such notice must include 
information about the diagnostic code under which a disability is 
rated, and notice about the impact of the disability on daily 
life.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  In 
any event, while not required, the Veteran was provided with the 
specific language of the diagnostic criteria in post-adjudicatory 
documents.

As discussed above, the Veteran failed to attend a VA examination 
in this increased rating claim without good cause.  Indeed, 
during the Videoconference hearing before the undersigned in 
October 2010, the Veteran testified that his hearing loss has not 
gotten worse since his last VA examination.  Hearing transcript 
at 11.  As such, a new VA examination for the Veteran's service-
connected hearing loss is not warranted.

Given the above, the RO has provided assistance to the Veteran as 
required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  The 
Veteran has not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide this 
appeal, and has not argued that any error or deficiency in the 
accomplishment of the duty to assist has prejudiced him in the 
adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006).  Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist the Veteran in the 
development of the claim.

ORDER

Entitlement to a compensable evaluation for service-connected 
bilateral hearing loss is denied.

REMAND

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are: (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated that 
this element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

A service treatment report from March 1982 indicated that the 
Veteran "experiences extensive stress whenever supervisors treat 
him unfairly."  It was also noted that the Veteran "usually 
responds by bottling up feeling [and] arguing [with] his wife."  
As a result, the Veteran was assessed with having poor stress 
management techniques, inappropriate attitude towards authority 
figures, minimal participation in life skill sessions, and 
lacking adequate self-control.

Current VA outpatient treatment reports indicated that the 
Veteran has a diagnosis of depressive disorder.

Given the low threshold as discussed in McLendon, there are 
indications, however slight, of an association between a 
disability demonstrated after service and the Veteran's military 
service as evidenced by the March 1982 service treatment report.  
Hence, a VA examination should be afforded to the Veteran for an 
acquired psychiatric disorder, to include depression.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA psychiatric 
examination.  The claims file and a copy 
of this Remand must be provided to the 
examiner, the examiner must review the 
claims file in conjunction with the 
examination, and the examiner must 
annotate his or her report as to whether 
the claims file was reviewed.  

All opinions provided must include a 
complete rationale for the conclusion 
reached.  The examiner is asked to 
accomplish the following:

a)	Identify all diagnosed psychiatric 
disorders suffered by the Veteran.  
If the Veteran does not suffer from 
any diagnosed psychiatric disorders, 
the examiner should so state.

b)	Provide an opinion as to whether it 
is at least as likely as not (a 50 
percent or greater probability) that 
any of the identified psychiatric 
disorders suffered by the Veteran had 
onset during his active service or 
were caused by his active service.

2.	Then, readjudicate the Veteran's claim for 
service connection for an acquired 
psychiatric disability, to include 
depression, with application of all 
appropriate laws, regulations, and case 
law, and consideration of any additional 
information obtained as a result of this 
Remand.  If the decision, with respect to 
the claim, remains adverse to the Veteran, 
he and his representative, if any, should 
be furnished a supplemental statement of 
the case and afforded an appropriate 
period of time within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


